Case 4:17-cv-02818 Document 38-50 Filed on 01/16/19 in TXSD Page 1 of 16




  EXHIBIT Z-2




                                                         APPENDIX 0444
          Case 4:17-cv-02818 Document 38-50 Filed on 01/16/19 in TXSD Page 2 of 16
U.S. v. Blackthorne, 37 Fed.Appx. 88 (2002)




                    37 Fed.Appx. 88
             This case was not selected for                                                I.
          publication in the Federal Reporter.
    Not for Publication in West's Federal Reporter             In November 1997, Sheila Bellush, Blackthorne's former
       See Fed. Rule of Appellate Procedure 32.1               wife, was murdered in her home in Sarasota, Florida.
         generally governing citation of judicial              Blackthorne and Mrs. Bellush married in 1983. As early
     decisions issued on or after Jan. 1, 2007. See            as 1985, he began threatening her, saying: if she ever left
      also Fifth Circuit Rules 28.7, 47.5.3, 47.5.4.           him, he would either kill her or have her killed; he would
     (Find CTA5 Rule 28 and Find CTA5 Rule 47)                 have her “taken care of”; her face would be maimed and
            United States Court of Appeals,                    she would never walk again; and he was in a position to
                      Fifth Circuit.                           have another person do this.

   UNITED STATES of America, Plaintiff-Appellee,               In 1987, Mrs. Bellush and Blackthorne divorced; she was
                      v.                                       awarded custody of their two daughters. The ten years
    Allen BLACKTHORNE, Defendant-Appellant.                    following their divorce involved a bitter and protracted
                                                               battle over custody and child support. Blackthorne
                       No. 00-51256.                           withheld child support payments; and, in 1990, without
                             |                                 Mrs. Bellush's knowledge, he secured a reduction in his
                       May 3, 2002.                            support obligations. In 1991, he attempted to obtain
                                                               custody; Mrs. Bellush, to increase his support obligations.
Appeal from the United States District Court for the
Western District of Texas (SA-00-CR-3-ALL).                    During the litigation, the two exchanged accusations.
                                                               Blackthorne claimed she physically and psychologically
Before DUHÉ, BARKSDALE, and DENNIS, Circuit
Judges.                                                        abused their daughters; Mrs. Bellush, that he sexually
                                                               abused one of them. Blackthorne failed in his custody
Opinion                                                        attempt; his support obligations were increased; and this
                                                               made him “angry” and “upset”.
RHESA HAWKINS BARKSDALE, Circuit Judge. *
                                                               Blackthorne again made threats against Mrs. Bellush.
 *1 For Allen Blackthorne's numerous challenges to his         In one instance, while she was visiting her daughters at
convictions for, inter alia, conspiracy to use interstate      Blackthorne's home, she and Blackthorne discussed the
commerce facilities in the commission of murder for            murder of her friend; according to Mrs. Bellush, it had
hire, primarily at issue are evidentiary rulings concerning:   been committed by her friend's husband. Blackthorne told
portions of the victim's (Blackthorne's former wife's)         Mrs. Bellush that the victim “pissed [her husband] off and
deposition in her divorce proceeding against him, in which     she got what she deserved”. He warned her: “Don't ever
she recounted threats Blackthorne made against her; and        piss me off because the same thing will happen to you”.
other evidence of threats against the victim, as well as her
allegations that Blackthorne sexually abused one of their      In another instance, Blackthorne told one of his daughters
children.                                                      that he “hated” Mrs. Bellush, and he “wanted her dead”.
                                                               He also confided in a co-worker that “he had the contacts
Blackthorne also contends: the evidence is insufficient        to have [Mrs. Bellush] taken to Mexico and she wouldn't
to support his convictions; extrinsic evidence of prior        return”.
inconsistent statements by a key Government witness
should have been admitted; the Government elicited             In 1997, Mrs. Bellush, who had remarried, refused to
false testimony from another key Government witness; a         allow Blackthorne visitation. In attempting to enforce
mistrial should have been declared; the jury instructions      such rights, Blackthorne accused Mrs. Bellush and her
were erroneous; and an evidentiary hearing should have         husband of physically abusing one of their daughters.
been held to consider his new trial motion. AFFIRMED.          Mrs. Bellush, in turn, again accused Blackthorne of



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.APPENDIX                    0445     1
        Case 4:17-cv-02818 Document 38-50 Filed on 01/16/19 in TXSD Page 3 of 16
U.S. v. Blackthorne, 37 Fed.Appx. 88 (2002)


sexual abuse and sought to have Blackthorne's visitation      That same month, after hitting one of her daughters with
privileges ended. Blackthorne again sought custody.           her belt, Mrs. Bellush was arrested for child abuse; the
                                                              daughter was placed in a shelter. The next day, Mrs.
 *2 A hearing was held in July 1997, described by the         Bellush was released. She, her husband, and the rest
presiding judge as “very acrimonious”, with Blackthorne       of their family moved from Texas to Sarasota, Florida,
and Mrs. Bellush interested only in “settl [ing] the score”   leaving the daughter in the shelter. The State of Texas
with each other and neither having the children's best        moved to place the daughter in foster care and a hearing
interests in mind. When the judge suggested that both         was set for 15 September 1997.
families receive counseling, Blackthorne relinquished his
paternal rights. According to Blackthorne's secretary, he     On 12 September, Gonzales unsuccessfully attempted to
complained that, in all of the court proceedings, Mrs.        locate Mrs. Bellush's Texas home. He tried again the next
Bellush had made the same false child abuse accusations.      morning, calling Rocha for directions. Rocha obtained
                                                              the directions from Blackthorne and relayed them to
That same month (July 1997), while on a trip with             Gonzales.
Danny Rocha, a bookie and golf companion, Blackthorne
complained to Rocha that Mrs. Bellush was abusing             After receiving the directions, Gonzales enlisted his
their children; Blackthorne asked Rocha whether he knew       cousin, Joey Del Toro, to assault Mrs. Bellush for $3,000.
anyone who would kill her. Rocha responded he did not,        That same day, as they drove past Mrs. Bellush's former
but that “if [Blackthorne] wanted to have her beat[en] up,    house, Gonzales recognized a woman he believed to be
[he] could probably get someone to do that”.                  Mrs. Bellush, but she left before Del Toro could attack
                                                              her.
Blackthorne decided “that beating her would be a better
way of going about stopping her and asked [Rocha] if           *3 Mrs. Bellush returned to San Antonio on 14
[he] would help him find someone to do it”. As for the        September to attend her daughter's custody hearing. The
severity of the beating, Blackthorne told Rocha that he       next day, Mrs. Bellush regained custody and they returned
wanted Mrs. Bellush “crippled in a wheelchair with no         to Florida. That same day, however, Gonzales and Del
tongue”. Blackthorne assured Rocha that, if he would          Toro continued to look for Mrs. Bellush; when they could
“handle the situation” with Mrs. Bellush, he would give       not find her, Gonzales again called Rocha for assistance.
him a 25 percent ownership interest in a golf course he
planned to build.                                             Rocha, in turn, called Blackthorne, who informed him
                                                              that, because there had been a hearing that day, they
The next month (August), Blackthorne asked Rocha if           should look for Mrs. Bellush at her attorney's office.
he had found anyone to do what they had discussed;            Rocha relayed this information to Gonzales and Del
Rocha replied that he had someone in mind, but had            Toro; but after driving to the office, they did not find her.
not contacted him. Later in August, Rocha approached a
friend, Sammy Gonzales, and asked him to find a person        After Mrs. Bellush moved to Florida, fearing
willing to assault Mrs. Bellush. That September, after        Blackthorne, she tried to prevent him from locating
disagreeing with Rocha over a price and who should pay        her. She used Mail Boxes, Etc. to receive her mail;
it, Blackthorne agreed to pay $4,000. He gave Rocha the       placed title to her home in a different name; and
money, as well as Mrs. Bellush's photograph and address       forbade her daughters from contacting him. Blackthorne,
in Boerne, Texas.                                             however, made considerable efforts to locate her. He had
                                                              his secretary attempt to obtain the address from Mrs.
Rocha convinced Gonzales to hire someone to commit            Bellush's church in Florida and asked one of his business
the assault, stating: Blackthorne would pay $5,000; and       associates to follow her home from church. Eventually,
Gonzales could pay $4,000 and keep $1,000. Rocha gave         through the services of a private investigator, Blackthorne
Gonzales $4,000, Mrs. Bellush's picture and address, and      obtained her new (Florida) address.
promised to pay the remaining $1,000 later.
                                                              After Mrs. Bellush regained custody of her daughter
                                                              in mid-September 1997, Blackthorne complained to



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.APPENDIX                     0446      2
        Case 4:17-cv-02818 Document 38-50 Filed on 01/16/19 in TXSD Page 4 of 16
U.S. v. Blackthorne, 37 Fed.Appx. 88 (2002)


Rocha that Mrs. Bellush had “beat” the child abuse
case and offered Rocha $50,000 if he got his children          Del Toro murdered Mrs. Bellush in her home on 7
back, telling Rocha that “the guys” should “use their          November. He attacked her in the laundry room, shooting
imagination”. When Rocha asked “what happens if she            her once in the face with a .45 caliber pistol, striking
dies”, Blackthorne responded: “So be it”. He then told         her head with the gun butt, and slashing her throat with
Rocha that the best way for them to receive the $50,000        a knife. A trail of blood showed Mrs. Bellush dragged
was “if no one finds the body” and further instructed them     herself into the kitchen and collapsed, trying to telephone
to “dump her in the ocean or bury her in the woods”.           for help before bleeding to death. Her daughter arrived
                                                               home from school to find her dead and Mrs. Bellush's 23-
Rocha told Gonzales that Blackthorne “wants to get             month-old quadruplets alone in the house.
it done” and that Blackthorne was offering a $10,000
“incentive” if he got his daughters back. (Rocha,              Del Toro fled Florida, called Gonzales to tell him he
intending to keep $40,000 for himself, reduced the             had killed Mrs. Bellush, and asked Gonzales to contact
incentive to $10,000.) Gonzales told Rocha, and Rocha          Rocha because he needed money-the remaining $3,500,
acknowledged, that Mrs. Bellush “might die of her              plus $3,000 of the “incentive”. Gonzales notified Rocha,
injuries”. Gonzales did not then commit to go to Florida,      who gave him $3,500 to give to Del Toro.
and did not commit for Del Toro. Subsequently, Rocha
continued to pressure Gonzales to contact Del Toro.            The night of the murder (7 November), Rocha went to see
                                                               Blackthorne. After learning Mrs. Bellush had been killed
On 4 November 1997, Gonzales arranged for Rocha and            in her home, Blackthorne told Rocha they had “messed
Del Toro to meet. Rocha told Del Toro he would be paid         up”, because they had not followed his directive to dispose
$4,000 to go to Florida and assault Mrs. Bellush, but that     of her body so that it would not be found. When Rocha
Blackthorne would also pay $10,000 if he regained custody      asked Blackthorne for $3,000, as partial payment of the
of his daughters. When Del Toro observed that such a           incentive, Blackthorne responded “he didn't have it on
beating could be fatal, Rocha responded Blackthorne was        him”.
aware of that. And, upon Del Toro's asking how to get the
$10,000, Rocha replied the “easiest way ... is just to shoot   Gonzales gave Del Toro $3,500 the next day, and Del Toro
her”. Rocha also told Del Toro that, if he did this job, he    described to him how he had murdered Mrs. Bellush: he
would have future employment for him.                          entered through a window, shot her, and then stabbed her
                                                               with a kitchen knife when his gun jammed. Del Toro fled
Del Toro then asked Rocha and Gonzales if they knew            to Mexico on 11 November.
where he could obtain a gun. They told him they did not.
Rocha gave Del Toro $500, agreeing to pay an additional        Blackthorne met Rocha the same day and gave him
$3,500 when he returned; he also gave him Mrs. Bellush's       $10,000. Rocha confirmed for Blackthorne the accuracy
address, which he had received from Blackthorne. Rocha         of a sketch of Del Toro that had appeared on television.
also conveyed to Del Toro Blackthorne's suggestion that        Blackthorne told Rocha not to say anything, and that
there was a strip center near Mrs. Bellush's house where       “if anybody gets in trouble, ... [Blackthorne would] hire
Del Toro could park and walk to Mrs. Bellush's home;           lawyers for everybody”. Rocha paid the $10,000 to an
he told Del Toro that he should wear casual clothes and        attorney after he learned Del Toro had fled.
that it would be best to do it in the daytime, while Mrs.
Bellush's husband was absent.                                  In January 2000, Blackthorne was charged, under 18
                                                               U.S.C. § 1958(a), with conspiracy to use interstate
 *4 After obtaining a gun, Del Toro left Texas for Florida     commerce facilities in the commission of murder for hire,
on 5 November. He called Gonzales and asked him to             and, under 18 U.S.C. §§ 2(b), 2261(a)(1) and (b)(1), with
tell Rocha he was “on his way”. Rocha relayed this             causing another to cross state lines to commit domestic
information to Blackthorne. On 6 November, Del Toro            violence. Trial commenced on 12 June 2000; and, after the
reported to Gonzales that he had arrived in Florida, had       testimony of, inter alia, Rocha and Gonzales, Blackthorne
found Mrs. Bellush's house, and was waiting for the best       was convicted on 6 July. He was sentenced to concurrent
opportunity.                                                   life sentences.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.APPENDIX                    0447     3
        Case 4:17-cv-02818 Document 38-50 Filed on 01/16/19 in TXSD Page 5 of 16
U.S. v. Blackthorne, 37 Fed.Appx. 88 (2002)




                                                               Of course, for aiding and abetting, “[w]hoever willfully
                                                               causes an act to be done which if directly performed by
                              II.                              him ... would be an offense against the United States, is
                                                               punishable as a principal”. 18 U.S.C. § 2(b).
Primarily at issue are the evidentiary rulings regarding
Mrs. Bellush's divorce deposition and evidence of
                                                               Blackthorne does not contest the sufficiency of the
Blackthorne's prior threats against Mrs. Bellush, as well
                                                               evidence regarding the elements of § 2261(a)(1). Instead,
as her accusations that he sexually abused their daughter.
                                                               he maintains it is insufficient for his causing Del Toro to
Blackthorne presents numerous other issues.
                                                               cross a state line and injure Mrs. Bellush. According to
                                                               Blackthorne, neither his $4,000 payment nor the $50,000
                                                               incentive caused Del Toro to travel to Florida.
                              A.
                                                               Instead, Blackthorne contends that Del Toro agreed to
Blackthorne, who testified, contends the evidence is           travel to Florida to assault Mrs. Bellush only after Rocha
insufficient to support his convictions for causing Del        assured Del Toro he would give him work in the future.
Toro to cross state lines to commit domestic violence          According to Blackthorne, this employment assurance,
and for conspiring to use interstate commerce facilities in    not the monetary incentives he made available, was why
the commission of a murder for hire. Blackthorne having        Del Toro agreed to go to Florida.
timely moved for judgment of acquittal, “we view the
evidence in the light most favorable to the jury verdict       Blackthorne construes § 2(b)'s causation requirement too
and will affirm if a rational trier of fact could have         narrowly. The monetary inducements do not have to be
found that the government proved all essential elements        the exclusive cause of Del Toro's violation of § 2261(a)(1).
of the crime beyond a reasonable doubt”. United States         See United States v. Levy, 969 F.2d 136, 141 (5th Cir.) (a
v. Lankford, 196 F.3d 563, 575 (5th Cir.1999) (internal        requirement that the defendant be the sole cause of the
quotation marks omitted), cert. denied, 529 U.S. 1119          act “would render ... § 2(b) meaningless”), cert. denied sub
(2000). All reasonable inferences must be drawn in favor       nom. 506 U.S. 1040 (1992). Instead, § 2(b) covers anyone
of the verdict, with “credibility determinations [being] the   who “puts in motion or assists in an illegal enterprise”.
sole province of the jury”. See United States v. Cathey,       United States v. Smith, 584 F.2d 731, 734 (5th Cir.1978).
259 F.3d 365, 368 (5th Cir.2001). Accordingly, it was
for the jury to make credibility calls concerning the          The Government contends that Blackthorne's $50,000
conflicting testimony presented by Blackthorne and the         incentive put Del Toro in motion. According to the
Government's witnesses, especially Rocha and Gonzales.         Government, only because Rocha reduced the incentive
                                                               from $50,000 to $10,000 did he offer Del Toro future
                                                               work.
                               1.
                                                               We agree that Blackthorne's payment offers put in motion
*5 A violation of 18 U.S.C. § 2261(a)(1) occurs where:         Del Toro's traveling to Florida to assault Mrs. Bellush.
                                                               Rocha's reducing the incentive for his personal gain
                                                               does not diminish Blackthorne's culpability. The $50,000
            A person ... travels across a State                incentive caused Rocha to recruit Del Toro and was, thus,
            line ... with the intent to injure ... that        a cause of Del Toro's committing the act.
            person's spouse or intimate partner,
            and who, in the course of or as a                  Furthermore, Rocha's future employment assurance was
            result of such travel, intentionally               not the sole cause of Del Toro's accepting the assignment.
            commits a crime of violence and                    The money was just as, if not more, important in Del
            thereby causes bodily injury to such               Toro's decision to murder Mrs. Bellush. On their way to
            spouse or intimate partner....                     meet Rocha, Gonzales told Del Toro: “Danny [Rocha]
                                                               wants to know if you want to go to Florida”. Del Toro
                                                               replied: “Well, I don't know. About how much are they


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.APPENDIX                    0448      4
        Case 4:17-cv-02818 Document 38-50 Filed on 01/16/19 in TXSD Page 6 of 16
U.S. v. Blackthorne, 37 Fed.Appx. 88 (2002)


willing to pay”. (Emphasis added.) While meeting with            happened”. In other words, Rocha wanted to make sure
Del Toro, Rocha asked whether he was “[r]eady to go              Del Toro had done what he had been paid to do.
to Florida”; in response, Del Toro wanted “to know
how much money [Rocha] was going to pay”. (Emphasis              A rational juror could find that Blackthorne's assessment
added.)                                                          that the three had “messed up” was not in reaction to
                                                                 Mrs. Bellush's murder that, instead, Blackthorne was
Viewing the evidence in the light most favorable to              referring to Mrs. Bellush's being murdered in her home.
the verdict, a rational juror could have found that              Blackthorne had given Rocha “a couple of scenarios, and
Blackthorne's monetary inducements were a cause of Del           his scenarios included no one finding the body”. Where
Toro's traveling to Florida to commit murder; and that,          Del Toro “messed up” was not in murdering Mrs. Bellush,
accordingly, causation was proved beyond a reasonable            but in not disposing of her body.
doubt.
                                                                 In July 1997, Blackthorne asked Rocha to find someone
                                                                 to murder Mrs. Bellush. That October, when Rocha
                                                                 observed that she could die from a beating, Blackthorne
                              2.
                                                                 responded: “So be it”. Blackthorne also directed that
 *6 Blackthorne also contends the evidence is insufficient       Gonzales and Del Toro “[u]se their imagination” and that
that he conspired to use interstate commerce facilities          they “dump her in the ocean or bury her in the woods”.
in the commission of murder for hire. Its elements are:
“(1) traveling or causing another to travel in interstate ...    Blackthorne next asserts that the $4,000 payment and
commerce ...; (2) with the intent that a murder be               the $10,000 incentive were not offered in consideration
committed ...; and (3) as consideration for the receipt          for murdering Mrs. Bellush. Instead, according to
of pecuniary value”. United States v. Sharpe, 193 F.3d           Blackthorne, the $4,000 was offered in exchange for Mrs.
852, 863-64 n.6 (5th Cir.1999), cert. denied, 528 U.S. 1173      Bellush's beating, with the $10,000 being offered only
(2000); see 18 U.S.C § 1958(a).                                  as incentive for Blackthorne's gaining custody of his
                                                                 daughters.
Blackthorne's argument is threefold: there was an
agreement between him, Rocha, Gonzales, and Del Toro             As detailed above, Blackthorne's intent that Mrs. Bellush
only to have Mrs. Bellush beaten, not to have her killed;        be murdered is clear. Although the $10,000 payment was
his payment offers did not cause Del Toro to commit the          predicated on Blackthorne's gaining custody, he stated
murder; and Del Toro departed the 4 November meeting             that the best way for them to “get their $50,000.00
with Rocha and Gonzales with the option of beating Mrs.          is if no one finds the body”. Blackthorne's contention
Bellush for $4,000, or harming her severely for $10,000,         that he is absolved from the conspiracy by Del Toro's
thereby absolving Blackthorne.                                   deciding to seek the $10,000 incentive is nonsensical.
                                                                 Assuming arguendo the $4,000 payment was solely to
As for Blackthorne's contention that he did not intend           have Mrs. Bellush beaten, the fact that Del Toro chose
for Mrs. Bellush to be murdered, he points to Rocha's            to pursue the $10,000 incentive does not extinguish
disbelief, after being told of Mrs. Bellush's murder, and        Blackthorne's culpability: Del Toro's choice to seek
to his own statement, after learning of the murder, that         this higher remuneration does not change the fact that
“[y]ou guys messed up”. These statements, however, in no         Blackthorne offered this incentive knowing the end result.
way constitute evidence that Blackthorne did not intend
her murder.
                                                                                            B.
Rocha's initial reaction was skepticism that Gonzales and
Del Toro had finally carried out what they had been               *7 Blackthorne maintains videotapes of a television
hired to do, rather than “surprise” that Mrs. Bellush            interview with Rocha should have been admitted in
had been murdered. According to Rocha, he “was more              evidence. “The admission or exclusion of evidence at
interested in finding out if Joey [Del Toro] actually killed     trial is a matter committed to the discretion of the trial
her or not because [he] still wasn't sure that it actually had   court”; we review for abuse of that discretion. United



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.APPENDIX                     0449     5
        Case 4:17-cv-02818 Document 38-50 Filed on 01/16/19 in TXSD Page 7 of 16
U.S. v. Blackthorne, 37 Fed.Appx. 88 (2002)


States v. George, 201 F.3d 370, 373 (5th Cir.), cert. denied,   Government, and in a hearing outside the jury's presence,
529 U.S. 1136 (2000); see FED.R.EVID. 103(a) ( “Error           Blackthorne maintained the tapes were admissible “so
may not be predicated upon a ruling which admits or             you can see that earnestly the man [Rocha] looks at the
excludes evidence unless a substantial right of the party is    camera and in a very sincere and believable voice, he
affected”.)                                                     gives different testimony than he gave here in Court”. The
                                                                objection was sustained.
The tapes at issue were out-takes (never aired segments)
of an interview conducted in prison for a television             *8 During the continued questioning of Rocha,
documentary that aired in January 2000 about Mrs.               Blackthorne's counsel asked him about several of his
Bellush's murder. In that interview, Rocha denied he or         statements made in the taped interview. On the basis
Blackthorne knew she was going to die; denied it was            that Rocha had no specific recall of the words he then
their intent for her to die; and stated he had falsely          used, Blackthorne moved to admit the tapes as a past
implicated Blackthorne. On cross-examination at trial,          recollection recorded under FED.R.EVID. 803(5). The
Rocha admitted to these prior statements, which were            Government objected, but the district court allowed
inconsistent with his trial testimony.                          Rocha during the next recess to review the tapes to refresh
                                                                his memory.
Federal Rule of Evidence 613(b), which governs the
admissibility of extrinsic evidence of prior inconsistent       After reviewing the tapes, Rocha again admitted to
statements, provides, inter alia: “Extrinsic evidence of        making the prior inconsistent statements. Blackthorne
a prior inconsistent statement by a witness is not              moved to admit the tapes for the purpose of impeaching
admissible unless the witness is afforded an opportunity        Rocha's testimony that he was a bad liar, after the
to explain or deny the same”. FED. R. EVIDS. 613(b).            following testimony by Rocha:
In construing this Rule, our court has held: “Proof of [a
prior inconsistent] statement may be elicited by extrinsic        Q. Now, having reviewed those tapes, and seeing what
evidence only if the witness on cross-examination denies          your demeanor was on the tape, your inflection on
having made the statement”. United States v. Devine, 934          the tape, how you answered the questions on the tape,
F.2d 1325, 1344 (5th Cir.1990) (emphasis added), cert.            would you agree that you came across on that tape as a
denied, 502 U.S. 1065 (1992).                                     very truthful, honest individual?

                                                                  A. No, I do not agree.
Blackthorne claims he offered the tapes not to impeach
Rocha's testimony concerning his and Blackthorne's
                                                                Blackthorne contends the tapes were admissible not only
involvement in the murder, but instead to impeach other
                                                                to impeach Rocha's testimony that he was a bad liar, but
testimony. Before addressing Blackthorne's contention, it
                                                                also “to allow the jury to determine how persuasive a
is necessary to describe the evidentiary rulings concerning
                                                                liar he was so that the jury could intelligently assess his
the tapes. During a break in Rocha's cross examination,
                                                                credibility”. Blackthorne contends the tapes were relevant
the Government moved to exclude the tapes as hearsay.
                                                                for these other purposes under Rule 401. Evidence is
The district court reserved ruling, stating admissibility
                                                                relevant if it has “any tendency to make the existence of
depended on whether the tapes would be used to show
                                                                any fact that is of consequence to the determination of the
Rocha had earlier contradicted himself, in which case
                                                                action more probable or less probable than it would be
they would be admissible, or whether they would be
                                                                without the evidence”. FED.R.EVID. 401.
used to show he had made an inconsistent statement, but
had corrected himself, in which case they would not be
                                                                Assuming arguendo that the tapes do not constitute
admissible.
                                                                extrinsic evidence of prior inconsistent statements, and
                                                                that Rocha's opinion concerning whether he was credible
Blackthorne again moved to introduce the tapes during
                                                                in the taped interview is relevant, the tapes are still subject
Rocha's cross examination after Rocha stated that
                                                                to Rule 403's balancing test: their probative value must
both his and Blackthorne's intent was Mrs. Bellush's
                                                                substantially outweigh the “danger of unfair prejudice,
murder and admitted he had made the prior inconsistent
                                                                confusion of the issues, or delay, waste of time, or needless
statements in the interview. After objection by the
                                                                presentation of cumulative evidence”. FED.R.EVID. 403.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.APPENDIX                        0450      6
        Case 4:17-cv-02818 Document 38-50 Filed on 01/16/19 in TXSD Page 8 of 16
U.S. v. Blackthorne, 37 Fed.Appx. 88 (2002)


                                                               does not apply to Blackthorne because his conviction
Rocha's opinion on this point has little probative value on    occurred prior to the amendment.)
whether he was credible-a matter for the jury to decide.
Conversely, the danger of unfair prejudice and confusion       Blackthorne objected under Rules 403 and 404 when
of the issues is great. Accordingly, there was no abuse of     evidence of the threats and abuse allegations were
discretion.                                                    introduced at trial. Accordingly, we review the evidentiary
                                                               rulings for abuse of discretion. See George, 201 F.3d at
                                                               373.

                            C.

Blackthorne claims it was error to admit his prior threats                                   a.
against Mrs. Bellush, as well as Mrs. Bellush's allegations
he had abused one of their daughters. He maintains:            The Government introduced the following evidence
the district court should not have ruled pre-trial on          of Blackthorne's threats: between 1985 and 1987, he
admissibility; he was never given a chance to rebut the        threatened to kill Mrs. Bellush if she ever left him or hurt
evidence of abuse; the Government repeatedly delved            his business, including that he would have her “taken care
into the issue of abuse; and a mistrial should have been       of” and would have someone else do it; between 1988 and
declared when a witness stated Blackthorne had been            1992, he told his daughter he hated Mrs. Bellush, wanted
investigated on the basis of the abuse allegations.            her dead, and “wouldn't care if she was killed”, because
                                                               she caused others to lie about him; in 1990 he threatened
                                                               to kill her if she ever angered him; and in 1992, he stated
                                                               he had the contacts to have her taken to Mexico and “she
                             1.
                                                               wouldn't return”.
Regarding this evidence, Blackthorne moved in limine a
week before trial, asserting the evidence should not be        Under Federal Rule of Evidence 404(b):
admitted pursuant to Rules 402, 403, and 404(b). On 12
June, the day trial began, the district court denied the
portion of the motion concerning the threats and abuse                     Evidence of other crimes, wrongs,
allegations. (Blackthorne's motion was granted, however,                   or acts is not admissible to
concerning alleged assaults by Blackthrone against Mrs.                    prove the character of a person
Bellush pending a hearing on their relevance).                             in order to show action in
                                                                           conformity therewith. It may,
 *9 Pursuant to the rule extant at the time of                             however, be admissible for other
Blackthorne's trial, if a motion in limine is overruled, the               purposes, such as proof of motive,
movant must “renew his objection when the evidence is                      opportunity, intent, preparation,
about to be introduced at trial”. United States v. Graves,                 plan, knowledge, identity, or
5 F.3d 1546, 1551 (5th Cir.1993) (internal quotation                       absence of mistake or accident....
marks omitted), cert. denied, 511 U.S. 1081 (1994). The
purpose of that rule was “to allow the trial judge to
reconsider his in limine ruling with the benefit of having     FED.R.EVID. 404(b). Whether evidence of prior bad
been witness to the unfolding events at trial”. Id. at 1552.   acts, such as these threats, is admissible involves a two step
(Such motion-renewal is no longer necessary under certain      test. “First, it must be determined that the extrinsic offense
circumstances. Pursuant to an amendment to Rule 103(a),        evidence is relevant to an issue other than the defendant's
effective 1 December 2000, where the district court “makes     character. Second, the evidence must possess probative
a definitive ruling on the record admitting or excluding       value that is not substantially outweighed by its undue
evidence, either at or before trial, a party need not renew    prejudice and must meet the other requirements of Rule
an objection ... to preserve a claim of error for appeal”.     403.” United States v. Beechum, 582 F.2d 898, 911 (5th
FED.R.EVID. 103(a) (emphasis added). This amendment            Cir.1978) (en banc), cert. denied, 440 U .S. 920 (1979).




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.APPENDIX                      0451      7
        Case 4:17-cv-02818 Document 38-50 Filed on 01/16/19 in TXSD Page 9 of 16
U.S. v. Blackthorne, 37 Fed.Appx. 88 (2002)


Blackthorne challenges the threats' admissibility on the       Mrs. Bellush traded such allegations. These allegations
basis they are too remote to the 1997 murder. “Although        angered him and, therefore, are highly relevant as to why
the remoteness of extrinsic acts evidence may weaken its       he would want Mrs. Bellush dead.
probative value, the age of the prior [act] does not bar its
use under Rule 404.” United States v. Broussard, 80 F.3d       Their probative value also substantially outweighs any
1025, 1040 (5th Cir.), cert. denied sub nom. 519 U.S. 906      prejudicial effect. Obviously, child abuse allegations can
(1996).                                                        be prejudicial; but the limiting instructions, discussed
                                                               infra, cured any excessive prejudice. Furthermore,
 *10 The threats occurred between approximately five           brought to the jury's attention was the fact that the
and 12 years before the murder. In United States v.            allegations were only made, not that they were true.
Richards, 204 F.3d 177, 200 (5th Cir.), cert. denied sub       Accordingly, Blackthorne has not demonstrated their
nom. 531 U.S. 826 (2000), we upheld the admission of acts      inadmissibility under Rule 403.
occurring three to five years before the charged offense;
in United States v. Hernandez-Guevara, 162 F.3d 863,           Blackthorne also contends the Government was required,
872-73 (5th Cir.1998), cert. denied, 526 U.S. 1059 (1999),     under Rule 404(b), to prove the truth of the abuse
admission of an 18-year-old conviction; and in United          allegations. See Huddleston v. United States, 485 U.S.
States v. Chavez, 119 F.3d 342, 346-47 (5th Cir.), cert.       681, 689 (1988) (“In the Rule 404(b) context, similar
denied sub nom. 522 U.S. 1021 (1997), admission of a 15-       act evidence is relevant only if the jury can reasonably
year-old conviction.                                           conclude the act occurred and that the defendant was the
                                                               actor.”). The Government responds: the allegations do
Obviously, in the light of Blackthorne's defense that          not fall under Rule 404(b) as extrinsic evidence of other
he did not intend that Mrs. Bellush be murdered, his           crimes, wrongs, etc.; instead, their relevance was Mrs.
intent was a fundamental facet of the Government's             Bellush's making the allegations, not that Blackthorne had
case and these threats were relevant to that intent. They      committed the claimed abuse.
are also highly probative, substantially outweighing any
prejudicial effect their remoteness may have had: they          *11 The district court held: “the evidence of allegations
demonstrate a pattern of Blackthorne's desire to harm,         is probative both on the question of motive and for
or more specifically, to have someone else harm, Mrs.          the purpose of establishing the relationship between
Bellush. See, e.g., United States v. Hadley, 918 F.2d          [Blackthorne] and Bellush. Rule 404(b) is inapplicable
848 (9th Cir.1990) (upholding admission of a “regular          here, where the evidence is not offered to show
pattern” of similar conduct over a ten-year period, despite    that [Blackthorne] did engage in the alleged conduct”.
a ten-year hiatus between the most recent prior conduct        (Emphasis in original.)
and the charged conduct), cert. dismissed, 506 U.S. 19
(1992).                                                        We agree. The Government did not seek to introduce
                                                               evidence of prior bad acts. Instead, it introduced
Such a pattern is especially probative in this case.           evidence that Mrs. Bellush made the allegations against
The threats occurred during the ten-year custody battle        Blackthorne; the veracity of those allegations was
following Blackthorne and Mrs. Bellush's divorce.              irrelevant to the question of Blackthorne's motive.
                                                               Accordingly, the Government was not required to prove
                                                               their truth.

                            b.
                                                               Similar to his challenge to the prior threats, Blackthorne
Regarding the admission of Mrs. Bellush's abuse                contends the abuse allegations are too remote. According
allegations, Blackthorne contends they are not relevant;       to him, the allegations occurred in the May 1991, January
more prejudicial than probative; unproven; and remote.         1992, June 1993, and June/July 1997 child custody
                                                               modification/enforcement actions.
As for relevancy, the Government offered the abuse
allegations to demonstrate Blackthorne's motive. In the        Our prior remoteness analysis regarding the threats
post-divorce, protracted custody battle, Blackthorne and       concerned Rule 404(b). Although we have held the abuse



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.APPENDIX                   0452     8
        Case 4:17-cv-02818 Document 38-50 Filed on 01/16/19 in TXSD Page 10 of 16
U.S. v. Blackthorne, 37 Fed.Appx. 88 (2002)


allegations are not Rule 404(b) evidence, our court has           opportunity when the evidence was presented to renew his
recognized that remoteness is a question of relevance.            objections. When he did so, the district court ruled on such
See United States v. Grimes, 244 F.3d 375, 384-85 (5th            renewed Rules 403 and 404 objections. This opportunity
Cir.2001) (holding evidence of prior acts relevant despite        cured any claimed error in the timing of the district court's
a gap in time).                                                   ruling pre-trial.

The abuse allegations are not too remote. This was
an ongoing pattern and practice, with the most recent
                                                                                               3.
allegations having been made approximately only four
months before the murder. Our having held, in some                Claiming the district court erred in “allowing the
instances, that 15 and 18 years is not too remote, these          government to repeatedly delve” into the abuse
allegations, made from several months to approximately            allegations, Blackthorne cites the testimony of nine
six years before the murder, are likewise not too remote.         witnesses who mentioned the allegations. However, he
                                                                  does not complain of the manner, or of the extent, that
                                                                  these witnesses testified.
                              2.
                                                                  Again, the allegations were essential to prove motive.
As the basis for his claim that the district court should not     Blackthorne has not shown the district court abused its
have ruled pre-trial on the admissibility of the threats and      discretion in allowing the Government to use this number
abuse allegations, Blackthorne maintains the Rule 403             of witnesses to corroborate Mrs. Bellush's making the
balancing test could not be performed until the evidence          allegations.
was offered at trial “because the incremental probity of the
evidence must be balanced against the prejudice”.

                                                                                               4.
In the pre-trial motion in limine, discussed supra, in
addition to moving to exclude, inter alia, evidence of the        Blackthorne also asserts the district court erred in not
threats and abuse allegations, Blackthorne stated that it         allowing him to disprove the abuse allegations, claiming
would be impossible for the district court to then rule on        he demonstrated to the district court that the allegations
those issues. It does not appear that Blackthorne renewed         were false. Again, the truth of those allegations was not
this objection when this evidence was admitted at trial.          relevant; of relevance was whether they were only made.
                                                                  As the district court correctly ruled, “where the evidence
The failure to renew, however, does not prevent                   is not offered to show that [Blackthrone] did engage in
preservation of this claimed error. As discussed supra,           the alleged conduct[,] the Court [should] not permit the
we explained in Graves that the purpose of a renewed              question of the truth of the allegations to be litigated”.
objection at trial, following an adverse in limine ruling,
“is to allow the trial judge to reconsider his [earlier]
ruling with the benefit of having been witness to the
                                                                                               5.
unfolding events at trial”. 5 F.3d at 1552. This purpose is
inapplicable here; this issue solely concerns the propriety       Blackthorne next challenges the denial of the mistrial he
of ruling pre-trial, not the propriety of the evidentiary         sought when a witness testified that law enforcement had
ruling. Accordingly, we review the ruling for abuse of            investigated the abuse allegations. The denial is reviewed
discretion. See George, 201 F.3d at 373.                          for abuse of discretion. E.g., United States v. Honer, 225
                                                                  F.3d 549, 555 (5th Cir.2000); United States v. Paul, 142
 *12 The district court's pre-trial, written ruling is detailed   F.3d 836, 844 (5th Cir.) (“refusal to grant a mistrial based
and comprehensive. Other than the above-quoted general            on the admission of prejudicial evidence is reviewed for an
contention, Blackthorne offers no specific explanation as         abuse of discretion”), cert. denied, 525 U.S. 919 (1998).
to why these issues were not appropriate for a pre-trial
ruling. Even assuming arguendo the district court erred in        On direct examination by the Government, Shannon
ruling then, Blackthorne had, and took advantage of, the          Garcia, an investigator with the Child Protective Services


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.APPENDIX                        0453      9
        Case 4:17-cv-02818 Document 38-50 Filed on 01/16/19 in TXSD Page 11 of 16
U.S. v. Blackthorne, 37 Fed.Appx. 88 (2002)


Division of the Texas Department of Protective and                            show some of the allegations that
Regulatory Services, testified that a sheriff's department                    were made.
detective attempted to obtain from her a “videotape of
the sexual abuse” allegations by Blackthorne's daughter.
Blackthorne maintains this put the truth of the allegations       (Emphasis added.)
at issue and prejudiced him.
                                                                  In the light of the entire record (particularly the evidence
“If the motion for mistrial involves the presentation of          against Blackthorne, discussed supra ), the limiting
prejudicial testimony before a jury, a new trial is required      instruction, and the nature of Garcia's statement, there
only if there is a significant possibility that the prejudicial   is not a significant possibility that this evidence had a
evidence had a substantial impact upon the jury verdict,          substantial impact on the jury verdict.
viewed in [the] light of the entire record.” Paul, 142 F.3d at
844. In addition, a cautionary instruction can obviate the
need for a mistrial. See, e.g., United States v. Barfield, 527
F.2d 858, 862 (5th Cir.1976) (because the “instruction was                                    D.
adequate to assuage the prejudice injected by the remark ...
                                                                  Consistent with his objection at trial, Blackthorne next
the district court did not err in overruling defendant's
                                                                  maintains that portions of Mrs. Bellush's 1987 divorce
motion for mistrial”).
                                                                  deposition should not have been admitted in evidence.
                                                                  Again, we review for abuse of discretion. See George, 201
 *13 The Government contends the testimony was not
                                                                  F.3d at 373.
prejudicial because it did not imply the allegations
were true, only that they were investigated. Also, the
                                                                  In the portions of her deposition read to the jury, Mrs.
Government points to the limiting instruction given the
                                                                  Bellush stated that Blackthorne threatened: to kill her or
jury on the next morning of testimony:
                                                                  have someone else do so; to make sure she would never
                                                                  walk again; and to maim her face. This evidence was
                                                                  admitted pursuant to Rule 804(b)(1).
            As you have heard me say from
            time to time, throughout this                         Under that Rule, excepted from the prohibition on
            trial, the allegations between Allen                  hearsay is:
            Blackthorne and Sheila Bellush
            reflected in the pleadings and
            testimony were only allegations....
                                                                              Testimony given as a witness at
            In addition, I had previously
                                                                              another hearing of the same or
            instructed      you    that   Sheila
                                                                              a different proceeding, or in a
            Bellush's allegations that Allen
                                                                              deposition taken in compliance with
            Blackthorne had sexually abused                                   law in the course of the same or
            their daughter ... must not be                                    another proceeding, if the party
            considered by you as true. I want                                 against whom the testimony is
            to reemphasize that instruction.                                  now offered ... had an opportunity
            So I'll instruct you that Sheila                                  and similar motive to develop the
            Bellush's allegations that Allen                                  testimony by direct, cross, or
            Blackthorne had sexually abused                                   redirect examination.
            their daughter ... must not be
            considered by you as true. So you
            should not think or even suspect that
                                                                  FED.R.EVID. 804(b)(1) (emphasis added).
            Allen Blackthorne sexually abused
            [her]. That's not part of this case,
            and it's being brought out merely to




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.APPENDIX                       0454 10
       Case 4:17-cv-02818 Document 38-50 Filed on 01/16/19 in TXSD Page 12 of 16
U.S. v. Blackthorne, 37 Fed.Appx. 88 (2002)


                                                                           at [the criminal] trial, because he
                                                                           exercised his right not to testify.
                             1.
                                                                           Aware of that risk, the government
Blackthorne contends he did not have a similar motive to                   would, as in most cases, have had a
develop this testimony during the divorce deposition. It                   strong incentive to develop fully the
did not exist, according to him, because “where a party is                 testimony at the time of the [earlier
trying to ascertain what the other side has in the way of                  civil] deposition.
dirt in a divorce case[,] ... [Blackthorne's] counsel would
[not have] want[ed] to cross examine [Mrs. Bellush] on
everything possible: that would be done at the time of         McDonald, 837 F.2d at 1293.
the divorce trial (for strategic reasons)”. (Parenthetical
in original.) The Government responds: Blackthorne had         McDonald essentially placed the Government, with the
a similar motive to discredit the testimony during the         circumstances that it faced in the criminal trial, in
divorce deposition because it was critical to child custody,   ANICO's shoes at the time of the deposition and
property division, and tort liability issues.                  determined that the motives were not similar. The same is
                                                               true here. Had Blackthorne been faced at the time of the
 *14 In United States v. McDonald, 837 F.2d 1287 (5th          deposition with the circumstances he faced in this criminal
Cir.1988), McDonald and Minteer engaged in a scheme            matter, he obviously would not have waited to develop
to defraud ANICO, an insurance company. Once aware             any flaws or inconsistencies in Mrs. Bellush's deposition
of the fraud, ANICO sued McDonald and Minteer. While           testimony, especially knowing she would not be subject to
the civil action was pending, McDonald and Minteer were        cross-examination in her own murder trial.
indicted.
                                                               Rule 804(b) (1) “does not require that the party against
Prior to their indictment, however, ANICO took                 whom the prior testimony is offered had a compelling
Minteer's civil discovery deposition; it was exculpatory       tactical or strategic incentive to subject the testimony to
of McDonald. During the criminal proceedings, when             cross-examination, only that an opportunity and similar
Minteer exercised his Fifth Amendment right not to             motive to develop the testimony existed”. United States
testify, McDonald moved unsuccessfully, under Rule             v. Mann, 161 F.3d 840, 861 (5th Cir.1998), cert. denied,
804(b)(1), to admit Minteer's helpful deposition.              526 U.S. 1117 (1999). On the other hand, pursuant to
                                                               McDonald, where the party in the subsequent action has
Our court upheld that ruling on the basis ANICO and the        a compelling incentive to subject the testimony to cross-
Government would not have had similar motives:                 examination, but did not have that incentive at the time of
                                                               the deposition, there is no similar motive. Accordingly, the
                                                               district court erred in admitting the deposition testimony.
            [A]lthough ANICO and the
            government had similar status in
            their respective claims, ... the                                                2.
            trial strategies were not sufficiently
            similar to admit the Minteer                       Our analysis, of course, does not end here. “If we find
            deposition. Minteer's deposition was               an abuse of discretion, then we decide whether ... it
            taken before either McDonald or                    constitutes harmless error.” United States v. Munoz, 150
            Minteer had been indicted, thus                    F.3d 401, 412 (5th Cir.1998), cert. denied, 525 U.S. 1112
            ANICO, knowing that it would have                  (1999). “Harmless error is [a]ny error, defect, irregularity
            the opportunity to cross-examine                   or variance which does not affect substantial rights. It
            Minteer at trial did not have the                  arises when the mistake fails to prejudice the defendant.
            same incentives to then develop                    Prejudice occurs when the error ha[s] affected the outcome
            inaccuracies in the deposition                     of the district court proceedings.” Id. at 412-13 (internal
            testimony. The government had no                   quotation marks, citations, and footnote omitted.)
            opportunity to examine Minteer


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.APPENDIX                    0455 11
       Case 4:17-cv-02818 Document 38-50 Filed on 01/16/19 in TXSD Page 13 of 16
U.S. v. Blackthorne, 37 Fed.Appx. 88 (2002)


 *15 The deposition testimony did not affect the outcome
of the proceedings. As discussed supra, the evidence           On direct examination by the Government, Gonzales
against Blackthorne, particularly through Rocha's and          testified: on 13 September 1997, he and Del Toro were
Gonzales' testimony, was exceptionally strong.                 in Boerne, Texas, attempting to locate Mrs. Bellush; and
                                                               he “saw her in the backyard”. Blackthorne contends this
Furthermore, the portions of the deposition read to            testimony is false, and the Government knew it to be so,
the jury pertained only to threats Blackthorne allegedly       because Mrs. Bellush's airline flight schedule, produced by
made against Mrs. Bellush. Other evidence firmly               the Government to the defense, reflects that she did not
substantiated Blackthorne's making them. Mrs. Bellush's        travel from her new home in Florida to Texas until 14
sister testified that she witnessed Blackthorne threaten to    September, a day after Gonzales testified he saw her in
kill Mrs. Bellush; Blackthorne's business associate, that      Texas.
Blackthorne told him “he had the contacts to have [Mrs.
Bellush] taken to Mexico and she wouldn't return”; and         The Government maintains the testimony was not false
Mrs. Bellush's daughter, that Blackthorne told her he          because, on cross-examination, Gonzales clarified that he
“wouldn't care if [Mrs. Bellush] was killed. He wanted her     thought the woman he saw was Mrs. Bellush, based on
dead”.                                                         pictures Blackthorne had provided Rocha. Alternatively,
                                                               the Government contends the claimed false testimony was
Mrs. Bellush's deposition was cumulative of this               not material, because any falsity was fully explored and
testimony. Arguably, it had less credibility because it        corrected on cross-examination.
was given during contentious divorce proceedings. Mrs.
Bellush and Blackthorne were engaged in a bitter custody        *16 Where falsehoods are “sufficiently exposed before
dispute; her motive for veracity was arguably less than the    the jury to enable the jury to weigh those falsehoods in its
above-described witnesses. The error was harmless.             deliberations”, such falsehoods are not material, because
                                                               “enough information was provided to the jury to enable
                                                               [it] to adequately perform [its] fact-finding function and to
                                                               maintain the level playing field between the prosecution
                            E.
                                                               and the defense”. O'Keefe, 128 F.3d at 896-97.
Blackthorne maintains the Government elicited false
testimony from Gonzales in violation of Napue v.               Any false information Gonzales may have conveyed to the
Illinois, 360 U.S. 264 (1959) (due process denied where        jury was corrected. The testimony was not material.
Government elicits false testimony it knows to be false, or,
while not eliciting the testimony, knows of its falsity and
allows it to go uncorrected). A new trial based on a Napue                                  F.
violation is proper only where: “(1) the statements in
question are shown to be actually false; (2) the prosecution   Blackthorne next contends, with respect both to Count
knew that they were false; and (3) the statements were         Two of the indictment (causing another to cross state lines
material”. United States v. O'Keefe, 128 F.3d 885, 893 (5th    with the intent to commit domestic violence), and to the
Cir.1997), cert. denied, 523 U.S. 1078 (1998). A statement     evidence of the abuse allegations, that the district court
is “material” if there is a “reasonable probability of a       erred both in its jury charge and by refusing to give his
different outcome”. Id. at 894 (internal quotation marks       requested instructions.
omitted).
                                                               “We review jury instructions to determine whether the
The Government contends that, because Blackthorne did          court's charge as a whole[ ] is a correct statement of the law
not make a Napue objection, we should review only for          and whether it clearly instructs jurors as to the principles
plain error. Blackthorne responds that a Napue violation       of law applicable to the factual issues confronting them.”
is structural error, and no objection is necessary to          United States v. Stouffer, 986 F.2d 916, 925 (5th Cir.)
preserve it. We need not resolve this issue; Blackthorne's     (internal quotation marks omitted), cert. denied, 510
claim fails under even the traditional, more lenient,          U.S. 837 (1993). Concerning requested instructions being
standard of review.                                            refused, we review for abuse of discretion, determining:



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.APPENDIX                      0456 12
        Case 4:17-cv-02818 Document 38-50 Filed on 01/16/19 in TXSD Page 14 of 16
U.S. v. Blackthorne, 37 Fed.Appx. 88 (2002)


“whether the requested instruction (1) is a correct               at hand did not modify the generally charged essential
statement of the law; (2) was substantially given in the          element of the offense: that Blackthorne caused Del Toro
charge as a whole; and (3) concerns important aspects of          to cross state lines.
the trial so that the failure to give it seriously impaired the
defendant's ability to effectively present a given defense”.
Id. at 925-26 (internal quotation marks omitted).
                                                                                               2.

                                                                  Also for Count Two, Blackthorne contends the district
                              1.                                  court erred in not giving his requested instruction on
                                                                  causation. It states, in part: the jury should determine
For Count Two, Blackthorne contends the district court            whether Del Toro traveled to Florida solely because of
erred by instructing the jury could find Blackthorne              Blackthorne's promise of money, or whether he so traveled
directly or indirectly caused Del Toro to cross state             because of Rocha's promise of future employment; and
lines. Blackthorne objected to the inclusion of “directly         unless the jury found Del Toro traveled to Florida solely
or indirectly”. According to him, the instruction was             because of Blackthorne's promise of money, it must acquit
erroneous because this language does not appear in                on Count Two.
18 U.S.C. § 2(b), and its use results in a constructive
amendment of the indictment, which charged that he                The instruction would have required Blackthorne to be the
caused Del Toro to cross state lines.                             sole cause of Del Toro's crossing state lines. As discussed
                                                                  supra, it was not a correct statement of the law.


                              a.
                                                                                               3.
Section 2(b) does not include the language “directly or
indirectly”. But, as discussed supra, it covers one who           Again for Count Two, Blackthorne bases error on the
knowingly and willfully “puts in motion” or “assists in”          refusal to give part of his proposed instruction relating to
an illegal enterprise. United States v. Smith, 584 F.2d 731,      his theory of the case. The requested instruction stated it
734 (5th Cir.1978). Furthermore, as also discussed supra,         was Blackthorne's position that he did not cause Del Toro
§ 2(b) does not require that Blackthorne be the sole cause        to travel to Florida; that it was Rocha who did so with his
of the performance of the act. See United States v. Levy,         future employment promise.
969 F.2d 136, 141 (5th Cir.1992).
                                                                  This was another attempt to have the jury instructed
                                                                  that, if Rocha's claimed incentive of future employment
                                                                  in any way caused Del Toro to cross state lines, then
                              b.
                                                                  Blackthorne was absolved of guilt. As discussed supra,
Blackthorne's     contention    that    the     instruction       even if Rocha's future employment offer was a cause
constructively amended the indictment is equally without          of Del Toro's traveling to Florida, Blackthorne is still
merit. “A constructive amendment of the indictment                culpable under 18 U.S.C. § 2(b). See Levy, 969 F.2d at 141.
occurs when the jury is permitted to convict the defendant        The rejected portion, therefore, is not a correct statement
on a factual basis that effectively modifies an essential         of the law and would have been potentially confusing to
element of the offense charged in the indictment.” United         the jury.
States v. Millet, 123 F.3d 268, 272 (5th Cir.1997), cert.
denied, 523 U.S. 1023 (1998).
                                                                                               4.
 *17 Millet, a Hobbs Act prosecution, held: “[W]hen
the indictment is drawn generally, the government may             Blackthorne challenges the limiting instructions
offer proof that the act either directly or indirectly            concerning the abuse allegations. The district court gave
affected interstate commerce”. Id. at 274 (emphasis added).       them four times. The first stated, in part: “[N]obody says
Likewise, the use of “directly or indirectly” in the case         that it happened or didn't happen”. The error, according


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.APPENDIX                       0457 13
       Case 4:17-cv-02818 Document 38-50 Filed on 01/16/19 in TXSD Page 15 of 16
U.S. v. Blackthorne, 37 Fed.Appx. 88 (2002)


to Blackthorne, is that “no one would stand silently by
when accused of sexual abuse and not deny the allegation,       The language Blackthorne contends should have been
unless he was guilty”.                                          included in the limiting instruction is found in Fifth
                                                                Circuit Pattern Jury Instruction 1.30. See 5TH CIR.
For the second instruction, Blackthorne contends the            PATTERN JURY INSTRUCTIONS § 1 .30 (West 1990).
court's statement that the truth of the allegations was         That instruction is entitled “SIMILAR ACTS”, with the
not an issue in the trial implied the allegations were          first sentence stating: “During this trial, you have heard
true. For the third, he complains it “merely informed the       evidence of acts of the defendant which may be similar to
jury that all of the allegations contained in the divorce       those charged in the indictment, but which were committed
related proceedings were not being offered for the truth        on other occasions”. Id. (emphasis added.)
of the matters asserted”. Finally, concerning the fourth,
Blackthorne reaches the heart of his compliant: the court       Obviously, the pattern instruction is intended to be used
did not instruct the jury the allegations were false.           where evidence of similar acts is introduced. The abuse
                                                                allegations are not evidence of any act by Blackthorne;
Blackthorne does not demonstrate that the limiting              instead, they are evidence of allegations made by Mrs.
instructions as a whole were not a correct statement of         Bellush. Furthermore, the conduct alleged in those
the law. He relies on Bruton v. United States, 391 U.S.         allegations is in no way similar to the charged conduct.
123, 135 (1968), which observed that “there are some
contexts in which the risk that the jury will not, or cannot,
follow instructions is so great, and the consequences of
                                                                                            G.
failure so vital to the defendant, that the practical and
human limitations of the jury system cannot be ignored”.        The district court is claimed to have erred in answering
According to Blackthorne, child abuse is such a context.        the following question from the jury: “Can [we] have
                                                                [an] instruction on ‘state of mind’?”. “The trial judge
 *18 The limiting instructions were more than adequate.         retains his discretion to tailor his jury instructions when
The jury was repeatedly admonished that the truth of            he must supplement them during the jury's deliberations.”
the allegations was not at issue, and that it was only to       United States v. Duvall, 846 F.2d 966, 977 (5th Cir.1988).
consider, for limited purposes, the fact that the allegations   “When evaluating the adequacy of supplemental jury
were made.                                                      instructions, we ask whether the court's answer was
                                                                reasonably responsive to the jury's question and whether
                                                                the original and supplemental instructions as a whole
                             5.                                 allowed the jury to understand the issue presented to it.”
                                                                United States v. Sylvester, 143 F.3d 923, 926 (5th Cir.1998)
Concerning the evidence of Blackthorne's prior threats          (internal quotation marks omitted).
to harm Mrs. Bellush, the court instructed the jury, in
part, that if it found from the evidence, other than the        Over Blackthorne's objection, the court answered: “State
threats, that Blackthorne committed the acts charged in         of mind means ‘intent’ or ‘knowingly’ as those terms have
the indictment, only then could it consider the threats for     been used in these instructions”. Blackthorne maintains
the limited purposes of determining Blackthorne's intent,       the answer was incorrect because, under the dictionary
motive, and state of mind, as well as in determining            definition, a person's state of mind encompasses more
the relationship between Blackthorne and Mrs. Bellush.          than intent and is subject to change.
Blackthorne contends the limiting instruction concerning
the abuse allegations should also have contained this            *19 The Government responds that the supplemental
language, and moved the district court to include it. That      instruction was adequate because, when state of mind was
instruction essentially stated: the jury must not consider      used in the instructions, it was synonymous with intent.
the abuse allegations as true; it could not consider the        Concerning the abuse allegations, the court had instructed
prior acts in determining Blackthorne's innocence or guilt;     the jury could consider the allegations “to determine
and it could consider the allegations only for very limited     whether the Defendant had the state of mind or intent
purposes.                                                       necessary to commit the crime”. Concerning the threats,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.APPENDIX                     0458 14
       Case 4:17-cv-02818 Document 38-50 Filed on 01/16/19 in TXSD Page 16 of 16
U.S. v. Blackthorne, 37 Fed.Appx. 88 (2002)



the jury was instructed it could consider them for, inter           to [Blackthorne] and benefit from this in some form of
alia, “determining whether the Defendant had the state of           a business deal”. Blackthorne states that, in addition to
mind or intent necessary to commit the crimes charged”.             Rocha's affidavit, given to Blackthorne's civil attorney,
Finally, in defining intent, the court had instructed: “You         that attorney recorded his conversations with Rocha, for
may consider any statement made by the defendant and all            use by the court.
other facts and circumstances in evidence which indicate
his state of mind”. (Emphasis added.)                               “Generally, a motion for new trial may be decided
                                                                    upon affidavits without evidentiary hearings.” United
                                                                    States v. Metz, 652 F.2d 478, 481 (5th Cir. Unit A
State of mind may encompass meanings other than
                                                                    Aug. 1981). Blackthorne's contention is based on his not
knowingly or intent; but, as the term was used in the jury
                                                                    being able to develop Rocha's recantation through use
instructions, it was synonymous with intent. Accordingly,
                                                                    of the taped conversation. He does not assert, however,
the supplemental instruction was reasonably responsive to
                                                                    that he made the district court aware of the tapes.
the jury's inquiry; and, along with the earlier instructions,
                                                                    Furthermore, he never mentioned them in his new trial
it allowed the jury to understand the issues presented to
                                                                    motion. Instead, he stated: “The Court may not be aware
them.
                                                                    that on September 22, 2000, ... Rocha recanted his trial
                                                                    testimony by affidavit”. (Emphasis added.) Moreover,
                                                                    neither Rocha's affidavit, nor that of the attorney who
                             H.                                     purportedly recorded the recantation, mentions the tapes.

The final claimed error is premised on the district court's
                                                                    The district court did not abuse its discretion by not
not holding a hearing to consider Blackthorne's new trial
                                                                    holding an evidentiary hearing to consider tapes of which
motion premised, in part, on Rocha's recantation of his
                                                                    it was unaware.
testimony. Restated, Blackthorne does not challenge the
motion's denial, only the lack of an evidentiary hearing.
We review for abuse of discretion. E.g., United States v.
Aguiar, 610 F.2d 1296, 1305 (5th Cir.), cert. denied sub                                          III.
nom. 449 U.S. 827 (1980).
                                                                    *20 For the foregoing reasons, the judgment is
                                                                    AFFIRMED.
In an undated affidavit claimed to have been delivered
to Blackthorne's attorney approximately two-and-a-half
months after the verdict, Rocha stated: Blackthorne “had            All Citations
nothing to do with the murder”; Rocha's “motive to get
involved” was Blackthorne's “status”; and Rocha thought             37 Fed.Appx. 88, 2002 WL 971621
that, if he murdered Mrs. Bellush, he “could go back


Footnotes
*      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent
       except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.


End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.APPENDIX                             0459 15
